                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
        v.                                       *        CRIMINAL NO. GJH-19-340
                                                 *
 ROBERT CARL DIIENNO                             *
                                                 *
                                                 *
                                              *******


   CONSENT MOTION TO EXCLUDE TIME PURSUANT TO 18 U.S.C. § 3161 AND
             MOTION TO CONTINUE MOTIONS DEADLINE

       The United States of America with the consent of the Defendant, by and through his

attorney, requests an order to exclude the time period between and including July 23, 2019 and

September 30, 2019 in computing the time within which trial must commence in accordance with

18 U.S.C. § 3161(c). The Government also requests that the Court issue an order continuing the

date by which pretrial motions must be filed until September 30, 2019. In support of these requests,

the Government submits the following:

       1.      On July 17, 2019, a grand jury returned a three-count indictment against the

defendant charging him with enticement to travel Interstate for Purposes of Prostitution, in

violation of 18 U.S.C. § 2422(a).

       2.      On July 23, 2019, the defendant made his initial appearance. The Defendant was

temporarily detained pending a hearing on the Government’s motion for detention, but was

ultimately released on conditions on July 25, 2019.

       3.      On August 26, 2019, the defendant was arraigned. He entered a plea of not guilty

to the three charges pending against him. On the date of the arraignment, initial discovery had
already been provided in the matter. Government counsel noted that a few additional items needed

to be produced and that that could be done before August 30, 2019.

       4.      Government counsel subsequently discovered that the two law enforcement

officers working most closely on the case were tied up on other assignments and could not provide

the additional discovery by August 30, 2019. The additional discovery is being prepared by agents,

and will be produced by the Government upon review.

       5.      At the arraignment, a motions deadline date of September 9, 2019 was announced.

       6.      The conduct underlying the charges in this case involves the Defendant’s

persuasion, enticement, and coercion of three women to participate in prostitution in at least

Maryland, the District of Columbia, Virginia, and South Carolina. Initial discovery has already

been provided in this case, including, for example: photos, reports, and other documents related to

the execution of search warrants of two residences; Venmo and Paypal data related to prostitution

payments and movements of monies; documents recovered from the Defendant’s computer; and

various other reports and documents.        The Government is working on the production of

information from the Defendant’s phone and other, summary data.

       7.      In accordance with the Speedy Trial Act, 18 U.S.C. § 3161(c), the trial of a

defendant charged in an information or indictment shall commence within seventy days from the

filing date of the information or indictment, or from the date the defendant appeared before a

judicial officer, whichever date last occurs.

       8.      The parties agree that the time period from July 23, 2019 (the initial appearance),

and September 30, 2019, should be excluded for speedy trial purposes to allow for the review of

discovery already provided and discovery to be provided in the near future. The parties agree

that the ends of justice—particularly the efficient analysis and review of evidence, activity that




                                                 2
may lead to a plea without need for a trial—outweigh the interest of the public and the defendant

in a trial pursuant to the timeframe set in 18 U.S.C. § 3161(c). This is a complex case given the

nature of the prosecution in that a number of records from different sources are needed to show

the enticement and movement of the three victims of the charged counts.

       9.      Because additional time to review discovery will be needed before pretrial

motions can be filed, the Government with the consent (and at the request of the Defendant) also

requests that the deadline for pretrial motions be extended to September 30, 2019.

       WHEREFORE, the Government, with the consent of the Defendant, respectfully requests

that the Court enter an order excluding the time period between July 23, 2019, and September 30,

2019 from calculations under 18 U.S.C. § 3161(c), and also enter an order setting a new pretrial

motions deadline of September 30, 2019. The text of a proposed order is attached.


                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney

                                             /s/ Joseph R. Baldwin
                                             Joseph R. Baldwin
                                             Assistant United States Attorney




                                                3
